DETAILED ACTION
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 
On page 4, the applicant argues: “However, the function and structure of the alignment boss 103 of Menard adjusts the position of the protective cap 102 relative to the base 110, which is significantly different from the function and structure of the projection of this case. In the present invention, the projection (34) is configured to form the gap (40) or space between the outer side part of the housing and the inner surface of the cover, whereby adhesive can easily fill between the housing and the cover. Therefore, the adhesive strength between the housing and the cover is increased. Menard does not disclose or suggest the gap between the housing and the cover, and even if so, the gap formed in Menard is not configured to enable filling of the adhesive.” This argument is not persuasive because the projection of the prior art is the same as the claimed projection and also forms a gap. This is clearly seen in the cited figures. An adhesive can inherently fill the gap due to the fluid nature of the adhesive to be able to fill gaps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menard et al. (US 2005/0270129) in view of Minks (US 4480243).
In re claim 1, Menard, in figures 1-43 (see figures 2-3 for best view), discloses an electromagnetic relay, comprising: a housing (110) which includes an outer side part, a cover (102) which covers the housing, and includes an inner surface which faces the outer side part when the cover is covering the housing, and a projection (103) which is formed on at least one of the outer side part and the inner surface and contacts with the other one of the outer side part and the inner surface when the cover is covering the housing; wherein the projection contacts with the other one of the outer side part and the inner surface to secure the gap between the outer side part and the inner surface (as seen in the figures). Menard does not explicitly show an adhesive as claimed. Minks however, in the figure, teaches that it is known in the art to use an adhesive (6) which is interposed and filled in a gap between a side part of the housing and an inner surface of the cover. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an adhesive as taught by Minks in a gap between a side part of the housing and an inner surface of the cover of Mernard to secure the cover and the housing together, and to provide environmental sealing.
In re claim 4, Menard, in figures 1-43 (see figures 2-3 for best view), discloses a plurality of projections are formed on at least one of the outer side part and the inner surface, and each of the projections contacts with the other of the outer side surface and the inner surface (as seen in figure 2).
In re claim 5, Menard, in figures 1-43 (see figures 2-3 for best view), discloses that the outer side part and the inner surface do not contact each other in a space between the projections (as seen in figure 2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837